United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Romulus, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-403
Issued: May 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2006 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated October 16, 2006, denying modification of a
decision dated August 8, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this decision.
ISSUE
The issue is whether appellant sustained a back injury causally related to her employment
on June 8, 2006.
FACTUAL HISTORY
On June 10, 2006 appellant, then a 47-year-old transportation security screener, filed a
traumatic injury claim alleging that on June 8, 2006 she sustained a lower back injury to her right
side when she was clearing a large bag on a conveyor belt.

In a June 28, 2006 letter, the Office requested additional factual information from
appellant. Multiple documents were submitted consisting of memoranda documenting doctor
visits and a June 29, 2006 letter from the employing establishment of appellant’s claim. Also
submitted was a July 7, 2006 report in which David Budaj, a chiropractor, noted appellant’s
reduced range of motion.
In a July 25, 2006 letter, appellant requested an extension of time to submit medical
information.
By decision dated August 8, 2006, the Office denied appellant’s claim based on
insufficient medical evidence.
In an August 23, 2006 letter, appellant requested reconsideration. Accompanying the
request was an August 18, 2006 letter from Dr. Budaj.
In a September 14, 2006 letter, the Office informed appellant that a letter had been sent to
Dr. Budaj seeking clarification regarding her claim but that it was her responsibility to provide
the necessary medical evidence.
In a September 20, 2006 telephone call, Dr. Budaj informed the Office that no x-rays
were taken of appellant’s back.
By decision dated October 16, 2006, the Office denied modification of the prior
August 8, 2006 decision.
LEGAL PRECEDENT
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.1 The second
component is whether the employment incident caused a personal injury.2 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.3
To establish causal relationship, appellant must submit a physician’s report in which the
physician reviews the employment factors identified by appellant as causing his condition and,
1

Elaine Pendleton, 40 ECAB 1143 (1989).

2

John J. Carlone, 41 ECAB 354 (1989).

3

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.

2

taking these factors into consideration as well as findings upon examination, state whether the
employment injury caused or aggravated the diagnosed conditions and present medical rationale
in support of his or her opinion.4
ANALYSIS
Appellant alleged that she sustained an injury to her back on June 8, 2006 when she was
clearing a bag jam from a conveyor belt. The Office accepted that the employment incident
occurred as alleged. The issue in this case is therefore whether the employment incident caused
a personal injury.
The medical reports submitted failed to diagnose an injury as the submitted reports were
not from a physician. Only a physician under the Federal Employees’ Compensation Act can
provide a diagnosis.5 In assessing the probative value of chiropractic evidence, the initial
question is whether the chiropractor is considered a physician under 5 U.S.C. § 8101(2). A
chiropractor is not considered a physician under the Act unless it is established that there is a
spinal subluxation as demonstrated by x-ray to exist.6 Dr. Budaj did not diagnose a subluxation
based on an x-ray, he is not considered a physician under the Act and his report is of no
probative medical value. Had Dr. Budaj taken an x-ray of appellant’s spine and diagnosed a
subluxation, he would be considered a “physician” under the Act.7 As there is no diagnosis of
any condition causally related to appellant’s employment incident by a physician, there is no
evidence of a personal injury.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty.

4

Calvin E. King, 51 ECAB 394 (2000).

5

5 U.S.C. § 8101(2).

6

Mary A. Ceglia, 55 ECAB 626 (2004).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the October 16 and August 8, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

